Citation Nr: 0125540	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  98-20 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, with radiculopathy secondary to L4-L5 herniation, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to June 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  This case was remanded back to 
the RO in October 2000 for the scheduling of a VA Travel 
Board hearing and, following the conducting of that hearing, 
the case has been returned to the Board.

The Board is aware that the veteran initiated an appeal of a 
February 1999 rating decision denying service connection for 
migraine headaches and a right arm disorder and was issued a 
Statement of the Case regarding these claims in March 1999.  
However, he has not since responded to the RO in regard to 
these issues, and the Board therefore finds that these issues 
are not before the Board at this time.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's current low back disorder is productive of 
significant limitation of motion, with all motions limited to 
less than 10 degrees; however, the neurological involvement 
of the low back, even taking into account the presence of 
pain on motion, is not more than severe in degree.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
lumbosacral strain, with radiculopathy secondary to L4-L5 
herniation, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5293 (2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that the VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claim.  The statute pertaining to the VA's duty to 
assist a claimant was recently revised.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001), 
went into effect.  See also 66 Fed. Reg. 45630-45632 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provides otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise, and the Secretary has done so.  See generally 
Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

In accordance with the revised statute, the VA has a duty to 
notify the appellant of the evidence needed to substantiate 
his claim.  The VA also has a duty to assist the appellant in 
obtaining such evidence, including private records, if a 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In the case of a claim for 
compensation benefits, the duty to assist further includes 
obtaining the veteran's service medical records and other 
records pertaining to service; records of relevant treatment 
at VA facilities, or facilities provided at VA expense; and 
any other relevant records held by any federal department or 
agency identified by the veteran.  If the VA is unable to 
obtain such records, the VA must notify the claimant of the 
identity of the records that were not obtained, explain the 
efforts to obtain the records, and describe any further 
action to be taken to obtain the records.  Also, in the case 
of a claim for disability compensation, the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion if such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. §§ 
5103 and 5103A (West 1991 & Supp. 2001).  These provisions 
apply to all claims filed on or after the date of enactment 
of the statute, or filed before the date of enactment and not 
yet final as of that date.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001).
 
After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulations.  In 
regard to the veteran's claim, there is no indication of 
additional medical evidence, such as outpatient treatment 
records, that have not been obtained by the RO to date, and 
the veteran has undergone comprehensive VA examinations in 
conjunction with his claim.  The Board also finds that, in 
its October 1998 Statement of the Case, the RO duly informed 
the veteran of the type of evidence needed to support his 
claim.

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted version of 38 U.S.C.A. 
§ 5103, the Board finds that the veteran's appeal will not be 
adversely affected merely because the RO has apparently not 
considered his claim under the new provisions.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
Accordingly, disposition of this claim at the present time is 
appropriate.

The Waco VARO initially granted service connection for 
lumbosacral strain on the basis of in-service treatment for 
the disorder.  A zero percent evaluation was assigned, 
effective from June 1978.  In an April 1982 rating decision, 
the Muskogee VARO increased this evaluation to 10 percent, 
effective from October 1981, based on the results of a March 
1982 VA examination.  The St. Louis VARO, in a November 1993 
rating decision, enlarged the grant of service connection to 
include radiculopathy due to herniation at L4-L5 and 
increased the evaluation to 40 percent level, effective in 
February 1993.  The 40 percent evaluation, which was 
confirmed in a July 1996 rating decision, has since remained 
in effect and is at issue in this case.

In June 1998, the veteran underwent a VA examination,.  He 
complained of pain in the center of his back extending down 
to the right leg.  The use of over-the-counter medications, a 
back brace, and a cane was noted.  The veteran stated that he 
was working in a factory but had to sit down at work.  Upon 
examination, the veteran had pain upon motion of the lumbar 
spine, with forward flexion to 34 degrees (with pain 
beginning at 22 degrees), backward bending to 20 degrees 
(with pain beginning at 12 degrees), left lateral rotation to 
24 degrees, right lateral rotation to 30 degrees, left 
lateral flexion to 26 degrees, and right lateral flexion to 
30 degrees.  Pain was particularly noted upon left bending, 
especially at the right L4-L5 area.  Symptoms of sciatica 
appeared with pressing the muscles on the right side, with a 
spasm beginning.  

The veteran tended to lean to the left to take weight off the 
right knee.  Musculature of the back was slightly more 
developed on the left side.  Waddell testing for 
radiculopathy was positive on the right at 50 degrees and on 
the left at 62 degrees.  Radiculopathy was also noted in the 
lower legs bilaterally.  X-rays revealed mild degenerative 
changes of the lumbar vertebral bodies and a normal thoracic 
spine.  A magnetic resonance imaging study (MRI) revealed 
degeneration and small herniation of the L4-L5 disc, with no 
foraminal stenosis.  Subsequent diagnoses included 
degenerative disc disease with small herniation of L4-L5, 
moderate loss of range of motion, and moderate radiculopathy.

The veteran also underwent a VA neurological examination in 
November 1998, with an examiner who had an opportunity to 
review his claims file.  During this examination, the veteran 
complained of low back pain characterized by muscle spasms.  
He also reported that he was currently working as a 
maintenance mechanic for the United States Post Office.  Upon 
examination, the veteran stood with his spine erect, and the 
lumbosacral angle was somewhat flattened.  Further pressure 
to the sacroiliac area did not result in increased 
discomfort.  At the waist, all spinal movements were limited 
to a few degrees, which varied with repeated effort.  At no 
time was the range of flexion, extension, or bilateral 
tilting or radiation greater than 10 degrees.  These 
movements were noted to be less on the right.  Throughout 
these efforts, the veteran reportedly groaned, grunted, and 
panted.  However, the examiner also noted that the veteran's 
examination for peripheral nerves failed to reveal findings 
which were objective, reproducible, or of structural origin.  
The veteran's complaints of cramps and weakness were noted to 
not necessarily be of neurological origin.  The examiner 
noted that it was not clear "to what extent his condition 
interferes with daily activity as he continues to work in the 
Post Office, although review of the clam folder contains 
several notations of job-related difficulties."  The 
examiner noted no paralysis or sensory impairment that was 
organic in type.  An MRI was noted to have shown no changes 
since June 1998.  

In rendering a diagnosis, the examiner observed that the 
veteran was found to be without objective and reproducible 
evidence of disease of any portion of the nervous system, its 
blood supply, or its soft tissue coverings and bony 
encasement.  There was evidence of changes of spondylosis in 
the lumbar region which might account for spinal discomfort.  
However, the examiner found that "[t]he disproportion 
between the patient's ability to move about and work and move 
his spine in the course of this examination, leave the 
examiner unconvinced that the spine is the source of 
difficulty."  

Subsequently, the veteran was treated for low back problems 
at a VA facility on several occasions.  An October 1998 VA 
treatment record shows an assessment of degenerative disc 
disease.  In February 1999, the veteran was seen with 
complaints of low back pain.  An MRI was noted to show a 
small herniated disc at L4-L5.  The veteran was treated for 
pain of multiple joints, including the back, in April 1999; 
range of motion studies of the lumbosacral spine were not 
conducted.  A June 1999 record reflects the veteran's use of 
a TENS unit; overall, symptoms were found to be improving.  
In October 1999, paraspinal tenderness at L4-L5 and T4-T5 was 
shown objectively.  A September 2000 record reflects that the 
veteran aborted a scheduled epidural injection for low back 
pain.  The veteran was diagnosed in March 2001 with 
degenerative joint disease of the spine, with a herniated 
disc.  Vioxx was prescribed.  

In March 2001, the veteran testified at a VA Travel Board 
hearing with the undersigned Board member.  During this 
hearing, he reported current treatment (as documented in the 
records cited above) and reported that he was using a TENS 
unit and a back brace presently.  He did stretching 
exercises.  He stated that he was currently working as a 
maintenance mechanic for the United States Postal Service. He 
said that a manager had recently complained to him about the 
quality of his performance and that he had taken significant 
time off from work for his disability.  He complained of 
spasms, right-sided leg pain, and chronic pain.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2001). 

The RO has evaluated the veteran's lumbosacral strain at the 
40 percent rate under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2001).  Under this code section, a 40 percent evaluation is 
warranted for severe intervertebral disc syndrome, 
characterized by recurring attacks with intermittent relief.  
A 60 percent evaluation is in order in cases of pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.

In this case, the primary symptoms of the veteran's current 
low back disability appear to be limitation of motion; his 
November 1998 VA examination revealed all motions limited to 
less than 10 degrees.  Pain was noted as well.  See 38 C.F.R. 
§§ 4.40, 4.45 (2001).  However, this examination also 
included a thorough neurological workup.  The examiner 
concluded that there was no objective evidence of 
neurological impairment.  

This conclusion differs with that from the June 1998 VA 
examination, which revealed moderate radiculopathy.  The 
November 1998 neurological examination was conducted by an 
experienced, Board-certified, faculty-related neurological 
consultant with a particular interest in spinal disease and 
warrants greater weight.  Even conceding neurological 
involvement, and taking into account the presence of pain 
with motion, the evidence does not reflect a disability 
picture that is more than severe in degree.  The June 1998 
examination described "mild" degenerative changes of the 
lumbar spine, a "small" herniation at L4-L5 on MRI, 
"moderate" loss of range of motion and "moderate" 
radiculopathy.  These findings are well encompassed within 
the 40 percent rating currently assigned, which contemplates 
a severe disability picture.  As such, the evidence provide 
no basis for an evaluation in excess of 40 percent for the 
veteran's low back disability under Diagnostic Code 5293.

The applicable diagnostic criteria do not provide a basis for 
an evaluation in excess of 40 percent as a result of 
limitation of motion of the lumbar spine in and of itself, as 
indicated in Diagnostic Code 5292.  The only other code 
sections allowing for a higher evaluation are Diagnostic Code 
5285, which allows for an additional 10 percent for fracture 
residuals with demonstrable deformity; and Diagnostic Codes 
5286 and 5289, which concern ankylosis or bony fixation of 
the spine.  However, the veteran's disability is not a result 
of any spinal fracture, and there is no evidence whatsoever 
of ankylosis.  As such, the Board concludes that the criteria 
for an evaluation in excess of 40 percent for the veteran's 
low back disorder have not been met, and the preponderance of 
the evidence is against his claim for that benefit.

In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not for application in this case because the preponderance of 
the evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001). 

Finally, the Board has based its decision in this case upon 
the applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected lumbosacral strain has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation; rather, 
the evidence of record reflects that the veteran has been 
employed consistently during the pendency of this appeal, and 
he has not provided documentation of the extent of his 
claimed absences from work.  There is also no indication that 
this disorder has necessitated frequent periods of 
hospitalization during the pendency of this appeal. As such, 
further development for an extra-schedular rating as under 38 
C.F.R. § 3.321(b)(1) (2001) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The veteran may, of course, apply to reopen his 
claim at any time with evidence of increased disability.  


ORDER

The claim for an increased evaluation for lumbosacral strain, 
with radiculopathy secondary to L4-L5 herniation, currently 
evaluated as 40 percent, is denied.


		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 

